DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruener (EP 0891833).
Regarding claim 1, Gruener discloses a method for shaping a blind slot 14 in a workpiece 2 comprising radially stepping a slot broaching tool 24 into a precursor slot 36’ in the workpiece. The slot broaching tool is moved in a linear direction 46 for a predetermined distance along a length of the precursor slot and forms a slot 36 with a blind end.
Regarding claim 2, Gruener discloses the slot broaching tool being a single slot broaching tool, and the method further comprising rotating at least one of the workpiece and the single slot broaching tool, radially stepping the single slot broaching tool into another precursor slot and moving the single slot broaching tool in the linear direction 
Regarding claim 3, Gruener discloses the another predetermined distance being the same as the predetermined distance (see Fig. 1).
Regarding claim 5, Gruener discloses the precursor slot being at least partially in a sidewall of the workpiece 2.
Regarding claim 8, Gruener discloses the action of radially stepping the single slot broaching tool into the precursor slot and moving the slot broaching tool in the linear direction for the predetermined distance along the length of the precursor slot being done with a standard computer numerical controlled machining center (see multiple instances of ‘control program’ being recited in the English translation of Gruener at Paragraphs [0045] and [0057]).
Regarding claims 9 and 10, Gruener discloses the single slot broaching tool being a first single slot broaching tool 34’ that forms an intermediate-shaped slot 36’. A second slot broaching tool 34 is then radially stepped into the intermediate-shaped slot and moved along a linear direction for the predetermined distance along the length of the precursor slot and forms a finished blind slot 36 (see Fig. 10).
Regarding claim 11, Gruener discloses a method for shaping blind slots 14 in a workpiece. The method comprises aligning a single slot broaching tool 24 along a first precursor slot 34’ of a workpiece 2, radially stepping the single slot broaching tool into the first precursor slot then moving the single slot broaching tool in a linear direction for a first predetermined distance along the length of the first precursor slot and forming a first blind slot 14. One of the workpiece and single slot broaching tool is rotated such 
Regarding claim 12, Gruener discloses the method further comprising rotating at least one of the workpiece and single slot broaching tool such that the single slot broaching tool is aligned along a third precursor slot of the workpiece, radially stepping the single slot broaching tool into the third precursor slot and moving the single slot broaching tool in the linear direction for a third predetermined distance along a length of the third precursor slot and forming a third blind slot (Paragraphs [0046-0050] and Fig. 9, which shows a number of teeth equal to the number of slots formed in the workpiece).
Regarding claim 14, Gruener discloses the predetermined distance of the slots being the same (Fig. 1).
Regarding claim 16, Gruener discloses that as the tool rotates around the workpiece, the single slot broaching tool forms first, second and third intermediate-shaped slots 34’ at the first, second and third precursor slots respectively.
Regarding claim 17, Gruener discloses radially stepping a side-cutting tool 24 into the first, second and third intermediate-shaped slots 34’ to form the final-shaped first, second and third blind slots 34.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruener (EP 0891833).
Regarding claim 4, Gruener discloses producing a plurality of slots, but does not explicitly disclose these slots having a different predetermined distance relative to another.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to produce slots in a workpiece of any desired distance, depending upon what the workpiece is designed to be used for, and any particular design requirements.
Regarding claims 6 and 7, Gruener discloses the workpiece being simply disclosed as ‘metal’ in Paragraph [0006].
It would have been obvious to one having ordinary skill in the art at the time of filing to utilize an aluminum or aluminum alloy casting as the workpiece, depending upon what the workpiece is designed to be used for, and any particular design requirements, as well as the cost and ease of manufacturing a workpiece.
Regarding claim 13, Gruener does not disclose the first, second and third blind slots being unevenly spaced from each other.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to produce slots in a workpiece of any desired spacing, depending upon what the workpiece is designed to be used for, and any particular design requirements.
Regarding claim 15, Gruener discloses producing a plurality of slots, but does not explicitly disclose these slots having a different predetermined distance relative to another.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to produce slots in a workpiece of any desired distance, depending upon what the workpiece is designed to be used for, and any particular design requirements.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alan Snyder/Primary Examiner, Art Unit 3722